              Case 8:21-mj-00464-DUTY
                     Case 1:21-cr-00430-RA
                                         Document
                                            Document
                                                  2 Filed
                                                     7-1 07/01/21
                                                          Filed 07/06/21
                                                                    Page 1Page
                                                                           of 1 1 Page
                                                                                  of 1 ID #:2
Submit this form by e-mail to:                                                                       FILE D
                                                                                               CLERK U.3. DISTRICT COURT
CrimIntakeCourtDocs-LAC~cacd.uscourts.gov For Los Angeles criminal duty.
                                                                                                   070~ ~2OZ
CrimIn[akeCourtDocs-SAC~cacd.uscourts.gov For Santa Ana criminal duty.                       cENrw~ ~isrrticr of c,nuFortNw
                                                                                             BY:        DVE        DEPUTY
CrimInlakeCourlDocs-RS[~cacd.uscourts.eov For Riverside criminal duty.


                                               UNITED STATES DISTRICT COURT
                                             CENTRAL DISTRICT OF CALIFORNIA
                                                                                                     g:21-mj-00464-DUTY
                                                                           CASE NUMBER:
UNITED STATES OF AMERICA                                                                              21 CRIM 43D
                                                           PLAINTIFF
                    V.


NILOUFAR BAHADORIFAR                                                              REPORT COMMENCING CRIMINAL
                                                                                                    ACTION
USMS#                                                    DEFENDANT


TO: CLERK'S OFFICE, U.S. DISTRICT COURT

All areas must be completed. Any area not applicable or unknown should indicate "N/A".

 1• The defendant was arrested in this district on                                at          ❑ AM Q PM
     or
     The defendant was arrested in the Southern              District of     New York     on 6/29/2021 atN/A                  ❑ AM ❑ PM

2. The above named defendant is currently hospitalized and cannot be transported to court for arraignment or
    any other preliminary proceeding:             ~ Yes         Qx No

3. Defendant is in U.S. Marshals Service lock-up (in this court building):                  ~x Yes        0 No

4. Charges under which defendant has been booked:

     IEEPA /Bank &Wire Fraud ,Money Laundering /Structuring

5. Offense charged is a:          0x Felony          ❑Minor Offense              ❑Petty Offense            ❑Other Misdemeanor

6. Interpreter Required:          ~x No       ❑Yes          Language:

7• Year of Birth:~974

8. Defendant has retained counsel:                0 N~
    ❑ Yes         Name:                                                           Phone Number:

9• Name of Pretrial Services Officer notified: Sue_Miracle@cacp.uscourts.gov

10. Remarks (if any):

11. Name: Babak Adib                                                (please print)

12. Office Phone Number:714-939-3563                                                   13. Agency: FBI

14. Signature:                                                                         15. Date: 7/1/2021

CR-64 (09/20)                                     REPORT COMMENCING CRIMINAL ACTION
